Title: To Thomas Jefferson from Jacob Vernes, 21 January 1790
From: Vernes, Jacob
To: Jefferson, Thomas


Bordeaux, 21 Jan. 1790. Encloses duplicate of his letter of 9th Jan. [i.e., 10th] and is sending under care of Messrs. Samuel & John Smith, Baltimore “12 Gorsas’s Numeros—2 Extracts of the principal discourses on the parliaments of Rennes affair—1 Excellent work adresse aux amis de la paix du celebre Mr. Servan—1 Mauvais pamphlet en vers, qui donnera à votre Excellence une idée des raisonnements par lesquels les aristocrates cherchent à seduire le peuple—Le rapport à ce jour du Comité pour le pouvoir judiciaire de Mr. Bergasse.” Favras’ affair daily becomes more serious: “Gorsas explains it, it seems, perfectly well. Mr. de la Fayette is singularly respected and prized for his excellent behaviour in this circumstance. A very great personage fixes more and more Suspicions on him Self, and M. Gorsas designs him very clearly.”—Sends a price current: “Tobacco is now really rising, and the same midling and ordinary qualities which were sold lately at 25—fetchd last week 27.₶ 10.s ⅌ cwt.—I think always the same on corn and flour, and if some change should happen I would rather foresee some diminution. Rice is scarce and will sell now 24₶⅌ hdwt.—Mr. Necker is sick, and was very bad some days past. His present state is not yet fix’d.” Has received in Paris samples of osnaburgs, plains, and other manufactures from England. “As soon as government will have time and attention to give to private affairs I’ll apply to the ministry for obtaining bountys.”
